Citation Nr: 0922389	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-33 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to July 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Jackson, 
Mississippi.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

In October 2006, the RO issued a statement of the case (SOC) 
pertaining to the Veteran's TDIU claim.  Thereafter, 
additional evidence pertinent to this issue was received and 
associated with the claims folder.  Of particular importance 
to the Board is an April 2009 letter in which the VA Director 
of Compensation and Pension Service discussed the matter of 
the TDIU on an extraschedular basis.  

Significantly, a supplemental statement of the case (SSOC) 
has not been issued since the RO furnished the Veteran with 
the SOC in October 2006.  The relevant regulation 
specifically states that an SSOC will be issued when the 
agency of original jurisdiction receives additional pertinent 
evidence after an SOC has been issued.  38 C.F.R. § 19.31(b) 
(2008).  

Consequently, a remand of the Veteran's appeal is necessary 
to accord the agency of original jurisdiction an opportunity 
to re-adjudicate his TDIU claim in light of the additional 
evidence received since the issuance of the SOC in October 
2006.  

Further review of the claims folder indicates that, in 
October 2006, the Veteran's representation with a service 
organization was revoked.  In a statement received at the RO 
approximately two weeks later in November 2006, the Veteran 
"ask[ed] for someone else to represent [him]."  

A complete and thorough review of the claims folder indicates 
that the Veteran has not been notified of possible 
representatives and, in particular, has not been provided a 
list of the recognized veterans service organizations which 
may represent him.  On remand, therefore, he should be so 
informed.  See 38 C.F.R. § 20.600 (2008) (which stipulates 
that an appellant will be accorded full right to 
representation in all stages of an appeal by a recognized 
organization, attorney, agent, or other authorized person).  

Accordingly, the case is REMANDED for the following actions:

1.  Inform the Veteran of possible 
representatives.  In so doing, provide him 
with a list of the recognized veterans 
service organization which may represent 
him.  If he appoints a recognized 
organization, attorney, agent, or other 
authorized person, that 
organization/person should be accorded an 
opportunity to review the claims folder 
and provide additional argument/evidence.  

2.  Thereafter, re-adjudicate the issue of 
entitlement to a TDIU.  If the decision 
remains adverse to the Veteran, he (and 
any representative whom he may appoint) 
should be provided with an SSOC.  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
this issue as well as a summary of the 
evidence of record (including in 
particular the additional evidence, 
especially the VA Director of Compensation 
and Pension Service's April 2009 letter) 
received since the October 2006 SOC.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  The Veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

